Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi, (US 2015/0290791).

Regarding claim 1, Takahashi discloses: A tool (Fig. 1, electric screwdriver 10) comprising: a housing (Fig. 1, housing 20) having a motor housing (Fig. 1,  motor housing 21) portion and a handle housing portion (Fig. 1,  handle housing 61): 
a motor  (Fig. 1,  motor 14) disposed in the motor housing portion and adapted to selectively rotate a motor shaft  (Fig. 1,   motor shaft 151 ) in either of first and second rotational directions ([0048], “The direction switching lever 635 may be a lever input member for setting the rotational direction of the driver tool 95”): and 
a groove (Fig. 1,  first grasping structure 23, including Figs. 5-7, index finger positioning portion 27) formed in the motor housing portion.

Regarding claim 2, Takahashi further discloses: the groove (Fig. 1,  first grasping structure 23) is disposed proximate an output axis ([0064], “central axis of the driver tool 95”) of the tool (]0064], “ the vertical position of a bottom portion 271 of the recess of the index finger positioning portion 27 may be set so as to be substantially aligned with the vertical position of the central axis of the driver tool 95”).

Regarding claim 3, Takahashi further discloses: a trigger (Fig. 12, trigger lever 633) adapted to operate the motor, wherein the groove (Fig. 1,  first grasping structure 23) is adapted to receive an index finger of a user ([0063] “The index finger positioning portion 27”) and the trigger is adapted to be operated by a middle finger of the user ([0086], “ the trigger lever 633 of the push-in switch 63 may be pushed by the middle finger H3”).

Regarding claim 4, Takahashi further discloses: he groove (Fig. 1,  first grasping structure 23) extends substantially parallel to an output axis of the tool ([0062], “the index finger positioning portion 27 may extend along the rotation axis of the driver tool 95 “).

Regarding claim 5, Takahashi further discloses: the housing is a clamshell-type housing with first and second housing portions that are coupled together ([0033], “the housing may be formed by joining a right housing 201 and a left housing 202 together by screws (not shown). For this purpose, as shown in FIG. 2, the right housing 201 may be provided with seven bosses 22 for fastening the screws.”).

Regarding claim 6, Takahashi further discloses: the first (right housing 201) and second housing (left housing 202) portions are coupled together via a housing clamp (Figs. 3-4, clutch housing 46 fixes to the housing 20 using 3 screws 49 described in paragraph [0044]).

Regarding claim 7, Takahashi further discloses: the groove (Fig. 1,  first grasping structure 23) is formed on both of the first and second housing portions (see Figs. 5-7).

Regarding claim 15, Takahashi further discloses: the groove follows a groove path having a curved portion (Fig. 1, , the root contact recess 25) and substantially straight portions (Figs. 5-7, index finger positioning portion 27).

Regarding claim 16, Takahashi further discloses: the substantially straight portions respectively extend from the curved portion at an angle of about 30 for a distance of about 3 inches. ([0061] “The root contact recess 25 further includes a lower contact portion 255 also having a convex shape protruding rearwards. The curving angle of the protruding upper end of the upper contact portion 253 may be set to be more acute than the curving angle of the protruding lower end of the lower contact portion 255. The root contact recess 25 thus formed can snugly accommodate the finger root portion H6”).’

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 and 17-18 are rejected under 35 U.S.C. 103 as being obvious over Takahashi. 

Regarding claim 8, Takahashi discloses: a centerline of the groove (Figs. 5-7, index finger positioning portion 27) is offset from the output axis ([0064], “central axis of the driver tool 95”).

Takahashi does not explicitly disclose: a centerline of the groove (Figs. 5-7, index finger positioning portion 27) is offset from the output axis ([0064], “central axis of the driver tool 95”) by a distance in a range of about .125 to .5 inches.


Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to calculate and implement the appropriate distance between the groove and the axis, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph [0021], applicant has not disclosed any criticality for the claimed limitations.  Merely stating that an ergonomic advantage exists for the arrangement does not satisfy the criticality requirement. 

Regarding claim 9, Takahashi discloses the device of claim 8.

Takahashi does not explicitly disclose: the distance is about .25 inches.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to calculate and implement the appropriate distance between the groove and the axis, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph [0021], applicant has not disclosed any criticality for the claimed limitations.  Merely stating that an ergonomic advantage exists for the arrangement does not satisfy the criticality requirement. 


Regarding claim 10, Takahashi discloses: a portion (Fig. 1, , the root contact recess 25) of the groove (Figs. 5-7, index finger positioning portion 27).

Takahashi does not explicitly disclose: a portion of the groove has a curvature in a range of about 1.5 to 1.625 inches.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to calculate and implement the appropriate curvature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph [0021], applicant has not disclosed any criticality for the claimed limitations.  Merely stating that an ergonomic advantage exists for the arrangement does not satisfy the criticality requirement. 

Regarding claim 11, Takahashi discloses the device of claim 10.

Takahashi does not explicitly disclose: curvature is about 1.52 inches.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to calculate and implement the appropriate distance between the groove and the axis, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph [0021], applicant has not disclosed any criticality for the claimed limitations.  Merely stating that an ergonomic advantage exists for the arrangement does not satisfy the criticality requirement. 

Regarding claim 12, Takahashi discloses: a portion (Fig. 1, , the root contact recess 25) of the groove (Figs. 5-7, index finger positioning portion 27).

Takahashi does not explicitly disclose: a portion of the groove has a radius in a range of about .625 to .75 inches.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to calculate and implement the appropriate radius, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph [0021], applicant has not disclosed any criticality for the claimed limitations.  Merely stating that an ergonomic advantage exists for the arrangement does not satisfy the criticality requirement. 

Regarding claim 13, Takahashi discloses the device of claim 12.

Takahashi does not explicitly disclose: the radius is about .657 inches.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to calculate and implement the appropriate radius, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph [0021], applicant has not disclosed any criticality for the claimed limitations.  Merely stating that an ergonomic advantage exists for the arrangement does not satisfy the criticality requirement. 

Regarding claim 14, Takahashi further discloses: the portion is adapted to receive a web between a thumb and index finger of a user ([0060] “As shown in FIG. 1, the root contact recess 25 may be formed at the rear end portion of the outer peripheral surface 130 of the drive main body 13. The root contact recess 25 may be set as a portion that the finger root portion H6 constituting the boundary between the thumb H1 and the index finger H2 may contact in the case of the first grasping mode in which the drive main body 13 is held between the thumb H1 and the index finger H2 from behind. The root contact recess 25 may be formed so as to be concave toward the front side. In other words, the root contact recess 25 has an upper contact portion 253 having a convex shape protruding rearwards.”).

Regarding claim 17, Takahashi discloses: the curved portion (Fig. 1, the root contact recess 25).

Takahashi does not explicitly disclose: the curved portion has a radius between a range of about .8125 to .875 inches.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to calculate and implement the appropriate curvature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph [0021], applicant has not disclosed any criticality for the claimed limitations.  Merely stating that an ergonomic advantage exists for the arrangement does not satisfy the criticality requirement. 

Regarding claim 18, Takahashi does not explicitly disclose: the radius of the curved portion is about .825 inches.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to calculate and implement the appropriate curvature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph [0021], applicant has not disclosed any criticality for the claimed limitations.  Merely stating that an ergonomic advantage exists for the arrangement does not satisfy the criticality requirement. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731